Case 2:19-cv-13290-TGB-DRG ECF No. 30, PageID.781 Filed 08/31/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


NAJAH HARKOUS,                               2:19-CV-13290-TGB-DRG


                  Plaintiff,
                                         ORDER ADOPTING REPORT
                                          AND RECOMMENDATION
      vs.
                                               (ECF NO. 29)

KILOLO KIJAKAZI, ACTING
COMMISSIONER OF SOCIAL
SECURITY,


                  Defendant.

     This matter is before the Court on Magistrate Judge David R.
Grand’s August 12, 2021 Report and Recommendation (ECF No. 29),
recommending that the Defendant’s Motion for Summary Judgment

(ECF No. 28) be granted, the Plaintiff’s Motion (ECF No. 25) be denied,
and the findings of the Commissioner be affirmed.
     The Court has reviewed the Magistrate Judge's Report and

Recommendation and finds that it is well-reasoned and supported by the
applicable law. The law provides that either party may serve and file
written objections “[w]ithin fourteen days after being served with a copy”

of the report and recommendation. 28 U.S.C. § 636(b)(1). The district


                                     1
Case 2:19-cv-13290-TGB-DRG ECF No. 30, PageID.782 Filed 08/31/21 Page 2 of 2




court will make a “de novo determination of those portions of the report .
. . to which objection is made.” Id. Where, as here, neither party objects

to the report, the district court is not obligated to independently review
the record. See Thomas v. Arn, 474 U.S. 140, 149-52 (1985). The Court
will,    therefore,   accept   the    Magistrate   Judge's   Report     and

Recommendation of August 12, 2021, as this Court's findings of fact and
conclusions of law.
        Accordingly, it is hereby ORDERED that Magistrate Judge

Grand’s Report and Recommendation of August 12, 2021 (ECF No. 29) is
ACCEPTED and ADOPTED. It is FURTHER ORDERED that the
case is DISMISSED WITH PREJUDICE.

        SO ORDERED this 27th day of August, 2021.


                                     BY THE COURT:


                                     /s/Terrence G. Berg
                                     TERRENCE G. BERG
                                     United States District Judge




                                       2
